DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8 March, 2022 have been fully considered but they are not persuasive. 
At page 6, Applicant argues, “as noted by the undersigned during the interview, a lack of teaching away or a lack of evidence that the prior art discredits the combination of references is not sufficient to establish the obviousness of the claims”. The Examiner, during the Interview, noted that it appears the Applicant’s arguments were directed to teaching away, as Applicant alleges that the fan of SCHEUMANN can only operate in the sucking air direction, and cannot be provided to flow in the blowing air direction, as this would not provide the enhanced airflow which the Applicant alleges SCHEUMANN only associates with the fan’s motive direction to suck air across the heat exchanger. To this end, the Examiner noted that SCHEUMANN actually discloses enhanced airflow across the heat exchangers is by adding fans to force air across the heat exchanger, not directed to the direction of sucking the air. See SCHEUMANN at page 3, lines 25-29. Further, the Examiner noted within the Interview, that the addition of fans to heat exchangers to provide a forced airflow across the heat exchanger is a known concept within the prior art, which causes increased cooling capacity due to the actuation of the fan to drive the air (either in a sucking or blowing direction
At pages 7-9, Applicant alleges, “the determination of obviousness requires two factual findings: 1) that there was an apparent reason with rational underpinning for one of ordinary skill to combine the references; and 2) a reasonable expectation of success in combining the references… As further noted by the undersigned, the requirement for an apparent reason with rational underpinning includes the requirement that the combined reference must result in the prior art elements being arranged “in the fashion claimed”. Which the Examiner, respectfully, disagrees with Applicant’s allegations. First, a reason with rational underpinning for one of ordinary skill to combine the references was given. See pages 6-7, 10-11, and 13-15 of the Final Office Action mailed on 3 December, 2021.  Second, “The court sustained the rejection, finding that the teachings of the prior art provide a sufficient basis for a reasonable expectation of success.”. See MPEP §2143.02 – I. CROCKER clearly provides the operation of the fan within a blowing direction across a heat exchanger, further in the same direction as the fluid being discharged from nozzles for cleaning, in addition to the operation of the fan to aid in the cleaning, such that there is a reasonable expectation of success for each of these explicit teachings of CROCKER. In view of this, the allegations made by the Applicant are unpersuasive.
At pages 7-8, Applicant alleges, “The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings int eh prior art must be considered to the extent that they are in analogous arts” to support their reasoning that SCHEUMANN deactivates the fan while cleaning fluid is dispensed. The Examiner, respectfully, disagrees that the disclosure of SCHEUMANN to stop the fans during cleaning would deter one having ordinary skill within the art from applying the teachings of CROCKER. “Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another.” See MPEP §2143.01 – II. In particular, SCHEUMANN merely states the operation of the fans, individually, stopping during a cleaning process, but when considering SCHEUMANN, as a whole, criticize, discredit, or otherwise discourage the solution claimed, through the teachings of CROCKER. In fact, CROCKER effectively notes that the addition of the fans during a cleaning cycle aids in increasing the velocity of the sprayed cleaning fluid through the heat exchanger, thereby urging the fluid through to eliminate debris built-up thereon. See CROCKER at column 3, lines 1-18 and column 5, lines 8-17, in addition to column 2, lines 59-67. Due to this, CROCKER, as a whole, suggested the desirability of the combination of operating the fan during the cleaning process of a heat exchanger by urging the fluid sprayed through the heat exchanger, as claimed, thus providing a motivation to combine ,i.e., increased velocity of the working cleaning fluid to clean the heat exchanger by urging it through the heat exchanger,  which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Thus, the Examiner is not persuaded to Applicant’s allegations.
At pages 7 and 8¸ Applicant alleges that the “the requirement for an apparent reason with rational underpinning include the requirement that the combination of references must result in the prior art elements being arranged “in the fashion claimed”. The Examiner notes that when evaluating a combination of teachings, one must “determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue”. KSR, 550 U.S. at 418.  In particular, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. 
Lastly, at pages 8-9, Applicant alleges, “turning the fan of SCHEUMANN around to direct airflow in the direction shown in the annotated figure would alter the principle of operation of SCHEUMANN, which one of ordinary skill would not have an apparent reason to do. Also, as noted by the undersigned, there is no disclosure, or even suggestion, by either SCHEUMANN or CROCKER of having fans that are operable in both directions”. The Examiner  is not persuaded to Applicant’s allegations. First, changing the direction of the airflow direction, to that shown by CROCKER to blow air across the heat exchanger, as opposed to sucking air across the heat exchanger, as disclosed by SCHEUMANN, would not change the principle of operation of SCHEUMANN. Airflow would be maintained to be driven across the heat exchanger. Secondly, the claims are not directed to a fan which requires bidirectional operation, i.e., sucking and blowing, and the claims are only directed to blowing airflow across the heat exchanger, which is reasonably taught for the reasons provided by CROCKER. More to this point, the test for obviousness is what the combined references would have suggested to those having ordinary skill within the art. In this case, it would have been reasonably suggested that the "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. As previously noted in the Interview Summary mailed on 8 March, 2022, a person of ordinary skill within the art would be reasonably capable of providing a fan which blows air across the heat exchanger of SCHEUMANN, in addition to during the operation of the cleaning cycle of the heat exchanger, as evidenced by the teachings of CROCKER. See pages 6-7, 10-11, and 13-15 of the Final Office Action mailed on 3 December, 2021.
The Examiner will lastly note that the Applicant has provided claim limitations within newly presented claims 23 and 24 which are directed to the operational pressure of fluid being discharged by the nozzles. However, this is not the full suggestion provided by the Examiner within the Interview conducted on 3 March, 2022. In particular, as indicated within the Interview Summary, mailed on 8 March, 2022, the Examiner noted the function of the fan with the pressure of fluid being discharged from the nozzles, such that the pressure of the fluid is reduced by the operation of the fan.  This is inherently different that the claim amendments presented within claims 23 and 24.

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March, 2022 has been entered.
 
This Non-Final Office Action is in response to Applicant’s Remarks/Amendments filed on 8 March, 2022, within the request for continued examination under 37 CFR 1.114. 

Disposition of Claims
Claims 2-9, 11-20, and 23-24 are pending.
Claims 1, 10, and 21-22 have been cancelled.
Claims 23-24 are new.

Drawings
It will be noted the drawings were received on 3 February, 2022 within the After-Final Amendments, under AFCP 2.0, which are entered herein through the request for continued examination under 37 CFR 1.114. See MPEP§706.07(h)(D).  These drawings are acceptable, and thereby, the objections to the drawings, with regards to figures 5B and 16B, set forth within the Non-Final Office Action mailed on 7 July, 2021 and, again, within the Final Office Action 

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
	The Examiner notes this objection was made of record within the Final Office Action mailed on 3 December, 2021, with no response to amendments to correct presented by the Applicant within the submission filed on 8 March, 2022.
Claims 19-20 are objected to because of the following informalities:  
Claim 19 recites, “The method of claim 18, further comprising arranging the plurality of nozzles in a grid and connecting at least some of the plurality of nozzles in fluid communication with each other by a plurality of conduits.”, which should be corrected to - -The method of claim 18, further comprising arranging the plurality of wash nozzles in a grid and connecting at least some of the plurality of wash nozzles in fluid communication with each other by a plurality of conduits. - -
Claim 20 recites, “The method of claim 18, further comprising arranging the plurality of nozzles in a generally circular pattern and connecting at least some of the plurality of nozzles in fluid communication with each other by a plurality of conduits.”, which should be corrected to - - wash nozzles in a generally circular pattern and connecting at least some of the plurality of wash nozzles in fluid communication with each other by a plurality of conduits. - -
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over SCHEUMANN (WO 2013/020579 A1 – published in English on 14 February, 2014), in view of CROCKER (US 5,924,478 – published 20 July, 1999).
As to claim 7, SCHEUMANN discloses a cleaning system, comprising:
 a plurality of wash nozzles (10) arranged between a first core face(side of heat exchanger with air outlet side, 5b) and a fan (6a, 6b, 6c)of a heat exchanger (figure 1 and 3), a second core face (side of heat exchanger with air inlet side, 5a)of the heat exchanger that is opposite the first core face (figure 1 and 3), in addition to a core of the heat exchanger(4a, 4b, 4c of SCHEUMANN).

CROCKER is within the field of endeavor provided a cleaning system for a heat exchanger (abstract, lines 1-8; figures 1-2 and 4-5). CROCKER teaches wherein a fan (30; col.2, lines 59-67) pushes the cleaning fluid (washing fluid mixture which is ejected from the nozzles toward the heat exchanger as described in col. 2, lines 40-62) emitted from the plurality of nozzles through the heat exchanger (14) to remove debris (col.2, lines 59-67). In particular, CROCKER teaches that the fan aids by causing the spray of the washing fluid to be urged through the radiator at an increased velocity (col.3, lines 1-18 and col.5, lines 8-17). As SCHEUMANN does not disclose using the fan to aid in the washing of the heat exchanger, one having ordinary skill within the art would recognize, based on CROCKER, that the nozzles, alone, may not have adequate velocity to fully remove particulates/debris from the heat exchanger, such that adding the fan to the operation would further increase the speed of the working fluid to aid in the elimination of the debris by urging the washing fluid through the radiator (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN with the teachings of CROCKER to enable the fan to operate during the cleaning process to increase the speed of the fluid sprayed from the nozzles toward the heat exchanger, and subsequently through the heat exchanger, to increase the fluid to a sufficiency velocity that washes buildup from the heat exchanger (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). In doing so, the fan of SCHEUMANN could operate to force the spray through the first core face (side of heat exchanger of SCHEUMANN with air outlet side, 5b) and the core (4a, 4b, 4c of SCHEUMANN) to aid in the removal of debris on the second core face to result in improved efficiency and operation of at least the heat exchanger (col.5, lines 18-21).

As to claim 2, SCHEUMANN, as modified by CROCKER, further discloses wherein the wash nozzles are arranged in a grid (figure 2) and at least some of the wash nozzles are connected in fluid communication with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).

As to claim 3, SCHEUMANN, as modified by CROCKER, further discloses wherein the wash nozzles are arranged in a shape/pattern (figure 2) at least some of the wash nozzles are connected in fluid communication with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).
However, SCHEUMANN, as presently modified, discloses wherein the wash nozzles are arranged in a grid rather than a generally circular shape.
While SCHEUMANN, as stated above, does not provide the wash nozzles in the generally circular shape required by the claims, one having ordinary skill within the art would have found providing the nozzles in a generally circular shape entirely obvious, as it has been held the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP §2144.04-IV(b). Looking at the specification of the present invention, in particular paragraph 29, it is recited, “Figs. 15A and 15B, the plurality of wash nozzles 24 may be arranged in a generally circular arrangement 36. Although Figs. 15A and 15B show the circular arrangement 36 as hexagonal, the plurality of nozzles may be arranged in another configuration, for example triangular, square, rectangular, pentagonal, octagonal, or other polygonal arrangement.” Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, SCHEUMANN to incorporate a generally circular shape the wash nozzles are arranged in, as the change in form or shape is an obvious engineering design, which the Applicant, without any new or unexpected results directed to an outcome of the claimed shape, has not placed any criticality thereon.

As to claim 4, SCHEUMANN, as modified by CROCKER, further discloses wherein the wash nozzles are connected in fluid communication with each other by at least one conduit (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89) with the at least one conduit and the plurality of wash nozzles movable relative to the core of the heat exchanger (pg. 6, lines 29-33).

As to claim 5, SCHEUMANN, as modified by CROCKER, further discloses further comprising a source of cleaning fluid connected to the plurality of wash nozzles (connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10 ; pg. 5, lines 24-32 pg. 13, lines 8-12), the source cleaning fluid comprising at least one conduit (connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10 ; pg. 5, lines 24-32 pg. 13, lines 8-12).

As to claim 6, SCHEUMANN, as modified by CROCKER, further discloses wherein the cleaning fluid comprises water and a detergent (pg. 13, lines 8-12).

As to claim 8, SCHEUMANN, as modified by CROCKER, further discloses wherein the plurality of wash nozzles is configured to emit the cleaning fluid while the heat exchanger is operating (pg.4, lines 29-34).

As to claim 15, SCHEUMANN discloses a method comprising:
arranging a plurality of wash nozzles (10) between a first core face(side of heat exchanger with air outlet side, 5b) and a fan (6a, 6b, 6c)of a heat exchanger, wherein the heat exchanger includes the second core face(side of heat exchanger with air inlet side, 5a), opposite the first core face (figures 1 and 3) and a core (4a, 4b, 4c).
the fan acting as a pressure source to push a cleaning fluid emitted from the plurality of nozzles during operation of the fan through the first core face and a core of the heat exchanger to thereby remove collected debris on a second core face of the heat exchanger that is opposite the first core face.
However, SCHEUMANN does not further disclose wherein the fan acts as a pressure source to push a cleaning fluid emitted from the plurality of wash nozzles during operation of the fan through the first core face and the core to remove debris collected on the second core face.
CROCKER is within the field of endeavor provided a cleaning system for a heat exchanger (abstract, lines 1-8; figures 1-2 and 4-5). CROCKER teaches wherein a fan (30; col.2, lines 59-67) can be used to act as a pressure source (col.2, lines 59-62) to push the cleaning fluid (washing fluid mixture which is ejected from the nozzles toward the heat exchanger as described in col. 2, lines 40-58) emitted from the plurality of nozzles through the heat exchanger (14) to remove debris (col.2, lines 59-67). In particular, CROCKER teaches that the fan aids by causing the spray of the washing fluid to be urged through the radiator at an increased velocity (col.3, lines 1-18 and col.5, lines 8-17). As SCHEUMANN does not disclose using the fan to aid in the washing of the heat exchanger, one having ordinary skill within the art would recognize, based on CROCKER, that the nozzles, alone, may not have adequate velocity to fully remove particulates/debris from the heat exchanger, such that adding the fan to the operation would further increase the speed of the working fluid to aid in the elimination of the debris by urging the washing fluid through the radiator (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN with the teachings of CROCKER to enable the fan to operate during the cleaning process to increase the speed of the fluid sprayed from the nozzles toward the heat exchanger, and subsequently through the heat exchanger, to increase the fluid to a sufficiency velocity that washes buildup from the heat exchanger (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). In doing so, the fan of SCHEUMANN would operate as a pressure source to force the spray through the first core face (side of heat exchanger of SCHEUMANN with air outlet side, 5b) and the core (4a, 4b, 4c of SCHEUMANN) to result in the removal of debris on the second core face and improved efficiency and operation of at least the heat exchanger (col.5, lines 18-21).

As to claim 11, SCHEUMANN, as modified by CROCKER, further discloses wherein the wash nozzles are arranged in a grid (figure 2) and at least some of the wash nozzles are connected in fluid communication with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).

As to claim 12, SCHEUMANN, as modified by CROCKER, further discloses wherein the wash nozzles are arranged in a shape/pattern (figure 2) at least some of the wash nozzles are connected in fluid communication with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).
However, SCHEUMANN, as presently modified by CROCKER, discloses wherein the wash nozzles are arranged in a grid rather than a generally circular shape.
While SCHEUMANN, as stated above, does not provide the wash nozzles in the generally circular shape required by the claims, one having ordinary skill within the art would have found providing the nozzles in a generally circular shape entirely obvious, as it has been held the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP §2144.04-IV(b). Looking at the specification of the present invention, in particular paragraph 29, it is recited, “Figs. 15A and 15B, the plurality of wash nozzles 24 may be arranged in a generally circular arrangement 36. Although Figs. 15A and 15B show the circular arrangement 36 as hexagonal, the plurality of nozzles may be arranged in another configuration, for example triangular, square, rectangular, pentagonal, octagonal, or other polygonal arrangement.” Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, SCHEUMANN to incorporate a generally circular shape of the wash nozzles are arranged in, as the change in form or shape is an obvious engineering design, which the Applicant, without any new or unexpected results directed to an outcome of the claimed shape, has not placed any criticality thereon.

As to claim 13, SCHEUMANN, as modified by CROCKER, further discloses further comprising connecting at least one conduit to the plurality of wash nozzles (connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10), wherein the at least one conduit is associated with a source of cleaning fluid (connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10 ; pg. 5, lines 24-32 pg. 13, lines 8-12).

As to claim 18, SCHEUMANN discloses a method comprising:
supplying a cleaning fluid to a plurality of wash nozzles(connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10 ; pg. 5, lines 24-32 pg. 13, lines 8-12) arranged between a first core face(side of heat exchanger with air outlet side, 5b) and a fan (6a, 6b, 6c ;figure 1 and 3) of a heat exchanger (4), which includes a core (4a, 4b, 4c) an oppositely disposed second core face (side of heat exchanger with air inlet side, 5a);and
initiating a cleaning cycle while the heat exchanger is in operation (pg. 4, lines 29-34).
However, SCHEUMANN does not further disclose wherein the fan, operates during the cleaning cycle, to assist by push a cleaning fluid emitted from the plurality of wash nozzles through the first core face and the core and thereby remove collected debris on the second core face.
However, CROCKER is within the field of endeavor provided a cleaning system for a heat exchanger (abstract, lines 1-8; figures 1-2 and 4-5). CROCKER teaches wherein a fan (30; col.2, lines 59-67) can be used to push (col.2, lines 59-62) the cleaning fluid (washing fluid mixture which is ejected from the nozzles toward the heat exchanger as described in col. 2, lines 40-58) through the heat exchanger (14) to remove debris (col.2, lines 59-67). In particular, CROCKER teaches that the fan aids by causing the spray of the washing fluid to be urged col.3, lines 1-18 and col.5, lines 8-17). As SCHEUMANN does not disclose using the fan to aid in the washing of the heat exchanger, one having ordinary skill within the art would recognize, based on CROCKER, that the nozzles, alone, may not have adequate velocity to fully remove particulates/debris from the heat exchanger, such that adding the fan to the operation would further increase the speed of the working fluid to aid in the elimination of the debris by urging the washing fluid through the radiator (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN with the teachings of CROCKER to enable the fan to operate during the cleaning process to increase the speed of the fluid sprayed from the nozzles toward the heat exchanger, and subsequently through the heat exchanger, to increase the fluid to a sufficiency velocity that washes buildup from the heat exchanger (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). In doing so, the fan of SCHEUMANN could operate during the cleaning cycle to force the spray the core (4a, 4b, 4c of SCHEUMANN) to aid in the removal of debris on the second core face to result in improved efficiency and operation of at least the heat exchanger (col.5, lines 18-21).

As to claim 19, SCHEUMANN, as modified by CROCKER, further discloses arranging the plurality of wash nozzles in a grid (figure 2) and connecting at least some of the plurality of nozzles with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).

As to claim 20, SCHEUMANN, as modified by CROCKER, further discloses arranging the plurality of wash nozzles in a shape/pattern (figure 2) and connecting at least some of the nozzles with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).
However, SCHEUMANN discloses wherein the nozzles are arranged in a grid rather than a generally circular shape.
While SCHEUMANN, as stated above, does not provide the nozzles in the generally circular shape required by the claims, one having ordinary skill within the art would have found providing the nozzles in a generally circular shape entirely obvious, as it has been held the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP §2144.04-IV(b). Looking at the specification of the present invention, in particular paragraph 29, it is recited, “Figs. 15A and 15B, the plurality of wash nozzles 24 may be arranged in a generally circular arrangement 36. Although Figs. 15A and 15B show the circular arrangement 36 as hexagonal, the plurality of nozzles may be arranged in another configuration, for example triangular, square, rectangular, pentagonal, octagonal, or other polygonal arrangement.” Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, SCHEUMANN, in view of the modification previously by CROCKER, to incorporate a generally circular shape the nozzles are arranged in, as the change in form or shape is an obvious engineering design, which the Applicant, without any new or unexpected results directed to an outcome of the claimed shape, has not placed any criticality thereon.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over SCHEUMANN (WO 2013/020579 A1 – published in English on 14 February, 2014), in view of CROCKER (US 5,924,478 – published 20 July, 1999) and COLLINS (US 4,775,348 – published 4 October, 1988).
As to claim 14, SCHEUMANN, as modified by CROCKER, taught  it is a known method to use a fan (30; col.2, lines 59-67) to force, while increasing the velocity (col.2, lines 59-62), of the cleaning fluid (washing fluid mixture which is ejected from the nozzles toward the heat exchanger as described in col. 2, lines 40-58) emitted from the plurality of nozzles through a flow path of the heat exchanger (14; wherein the washing fluid is forced through and around the core of the heat exchanger) to remove debris (col.2, lines 59-67), such that the cleaning fluid is pushed through the heat exchanger at the first core face through the core to the second core face (see rejection of claim 15). 
	However, SCHEUMANN, as presently modified, does not further disclose wherein the fan acts as an atomizer and sudser to generate a foam from the cleaning fluid prior to forcing the foam through at least one flow path of the heat exchanger.
It would be understood though, by providing the working fluid of SCHEUMANN, which is a detergent and water mixture (pg. 13, lines 8-12 of SCHEUMANN), to be forced through the heat exchanger further by the operation of the fan as taught by CROCKER, it is believed that the fan would further act as a atomizer or sudser to generate a foam which is then forced through the heat exchanger. In particular, it is believed that such a result is due to the combination of the working fluid with the fan that would necessarily result in the formation of foam. For example, the combination would act similarly to that of a bubble/bubble forming machine, which uses a water mixed with an agent that is capable of producing bubbles (col.2, lines 8-10 of COLLINS; wherein detergent, such as that added to water in the disclosure of SCHEUMANN, are known to be made of surfactants which by nature cause foaming when added to water or the like). When a fan blows air into the flowpath which contains the mixture of the water and agent capable of producing bubbles, bubbles are created (col.2, lines 10-24 of COLLINS). Based on this, with the velocity of air being increased by the operation of the fan, which comes into contact with a mixture capable of foaming or bubbling up, the result of the operation of the fan with the combination of the working fluid would necessarily result in the fan acting as either an atomizer or sudser to generate a foam which is then forced through the heat exchanger. Therefore, it is believed the combination of SCHEUMANN, in view of CROCKER, would thereby provide the fan acting as such within the method to generate the foam forced through the heat exchanger.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SCHEUMANN (WO 2013/020579 A1 – published in English on 14 February, 2014), in view of CROCKER (US 5,924,478 – published 20 July, 1999) and KENNON (US 5,186,240 – published 16 February, 1993).
As to claim 16, SCHEUMANN, as modified by CROCKER, further discloses the plurality of wash nozzles which provide a cleaning fluid (connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10 ; pg. 5, lines 24-32 pg. 13, lines 8-12) to the heat exchanger while the heat exchanger is operating(pg. 4, lines 29-34), but does not explicitly disclose wherein the method includes increasing the velocity of one or more streams of a cleaning fluid. 
KENNON, however, is within the field of endeavor provided a cleaning system for a heat exchanger (abstract, lines 1-19). KENNON, particularly, teaches a plurality of nozzles 108,110,112, and 114; col.4, lines 64 – 67; col.5, lines 5-44) which are configured to provide a cleaning fluid to the heat exchanger (figure 1, at least; col.5, lines 5-44). These nozzles are configured to increase the velocity of one or more streams of the cleaning fluid (abstract, lines 1-8; col.5, lines 5-44) for the purposes of dislodging particles from the heat exchanger (abstract, lines 1-8). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN, in view of CROCKER, with the teachings of KENNON to incorporate the nozzles being configured to increase the velocity of the cleaning fluid directed towards the heat exchanger for the purpose of dislodging particles from the finned tubes or plate-heat exchanger (abstract, lines 1-8).

Claims 9 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over SCHEUMANN (WO 2013/020579 A1 – published in English on 14 February, 2014), in view of CROCKER (US 5,924,478 – published 20 July, 1999) and AL-OTAIBI (US 10,907,914 B2 – effectively filed 9 May, 2018).
As to claim 9, SCHEUMANN, as modified by CROCKER, further discloses the use of temperature sensors (36 or 38, but in particular, sensor 38 which is detecting a temperature exterior to the heat exchanger tubes, e.g., air temperature), but does not disclose wherein these or other structures are configured to monitor the temperature of the cleaning fluid.
AL-OTAIBI, however, is within the field of endeavor provided a heat exchanger (abstract, lines 1-5) equipped with a cleaning system (200 which includes the structure of 100; col.8, lines 51- col.9, line 26) which includes in one operation a fluid to be sprayed toward the heat exchanger (col.11, line 63-col. 12, line 34). AL-OTAIBI teaches the wash water is maintained (col.7, line 11-32; col.13, line 62-col.14, line 26) at a desired temperature to effect col.12, lines 15-24). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN, in view of CROCKER, with the teachings of AL-OTAIBI to incorporate maintaining the temperature, such as by a temperature sensor which is provided by SCHEUMANN as being a known structure configured to detect a temperature, of the cleaning fluid through monitoring the temperature to maintain a desired temperature to effect the desired reduction in the temperature of the process liquid during the cleaning operation (col.12, lines 15-24).

As to claim 17, SCHEUMANN, as modified by CROCKER, further discloses the use of temperature sensors (36 or 38, but in particular, sensor 38 which is detecting a temperature exterior to the heat exchanger tubes, e.g., air temperature), but does not disclose wherein these or other structures are used to monitor the temperature of the cleaning fluid.
AL-OTAIBI, however, is within the field of endeavor provided a heat exchanger (abstract, lines 1-5) equipped with a cleaning system (200 which includes the structure of 100; col.8, lines 51- col.9, line 26) which includes in one operation a fluid to be sprayed toward the heat exchanger (col.11, line 63-col. 12, line 34). AL-OTAIBI teaches the wash water is maintained (col.7, line 11-32; col.13, line 62-col.14, line 26) at a desired temperature to effect the desired reduction in the temperature of the process liquid during the cleaning operation (col.12, lines 15-24). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN, in view of CROCKER, with the teachings of AL-OTAIBI to incorporate maintaining the temperature of the cleaning fluid through monitoring the temperature to maintain a desired temperature to effect the col.12, lines 15-24).

Claim 23-24 is rejected under 35 U.S.C. 103 as being unpatentable over SCHEUMANN (WO 2013/020579 A1 – published in English on 14 February, 2014), in view of CROCKER (US 5,924,478 – published 20 July, 1999) and HARVEY (US 2008/0120802 A1 – published 29 May, 2008).
As to claims 23-24, SCHEUMANN, as modified by CROCKER, teaches wherein the plurality of nozzles discharge a pressurized fluid (par. 15, lines 20-23), but does not further disclose wherein the plurality of nozzles are configured to emit the cleaning fluid at less than 100 psi (claim 23), in particular, 50-70psi(claim 24).
HARVEY, however, is within the field of endeavor provided a cleaning system for a heat exchanger (abstract). HARVEY teaches it is known to provide various sizes or numbers of nozzles depending on the desired pressure and flow from the cleaning system (par. 29 and 33), in addition to optionally inserted nozzles to allow greater control of the cleaning (par. 34). Thus, the size and number of the nozzles is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, in this case the number and size of the nozzles, emitting the fluid directly effects the pressure and flow from the nozzles and the control of the emitted fluid of the cleaning system. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP§ 2144.05-II(A) and 2144.05-II(B). As, HARVEY taught that the pressure is directly affected by the number and size of the nozzles emitting the pressurized fluid, it would have been obvious to one having ordinary claim 23), and between 50 -70psi(claim 24), as desired by a user so as to provide at least modularity of the cleaning system and desired pressure and/or flow from the cleaning system (par. 29 and 33-34).

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LANG (US 5,195,334) teaches a system of which air is blow past a heat exchanger and the nozzles are disposed between the heat exchanger and the fan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/18/2022